Citation Nr: 1008870	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  08-24 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1969 to April 
1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of 
bilateral hearing loss.

2.  Bilateral tinnitus was not shown in service or for many 
years after service and is not shown to be related to service 
or an event of service origin.

3.  A back disorder was not shown in service or for many 
years after service and is not shown to be related to service 
or an event of service origin.

4.  A bilateral knee disorder was not shown in service or for 
many years after service and is not shown to be related to 
service or an event of service origin.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.306, 
3.309 (2009).

2.  Bilateral tinnitus was not incurred in or aggravated by 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.306, 
3.309 (2009).
3.  A back disorder was not incurred in or aggravated by 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.306, 
3.309 (2009).

4.  A bilateral knee disorder was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.306, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

1.  Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

As the notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability, notice of the evidence required to substantiate a 
claim for service connection must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 
(2006).

In this case, the VCAA duty to notify was satisfied prior to 
the initial AOJ decision by a letter issued to the Veteran in 
January 2007.  The letter advised the Veteran of the criteria 
for service connection and what evidence VA would attempt to 
obtain.  The Veteran was also notified of the types of 
evidence that might be relevant to support the claims.  The 
duty to notify as to the claim for service connection is met.  
The Veteran was also advised as to disability evaluations and 
effective dates in that letter.

2.  Assist

In addition, the duty to assist the Veteran to develop the 
claim is fulfilled.  VA has a duty to assist the Veteran in 
the development of the claim.  This duty includes assisting 
the Veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained and the Veteran 
has submitted service treatment records and VA treatment 
records.  The Veteran was not afforded a VA medical 
examination, but the Board finds that no such examination is 
necessary, as he had no symptoms of any claimed disorder in 
service or until thirty years after service and there is no 
evidence linking any current disorders to service.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA must 
provide a medical examination when it is necessary to decide 
the claim).

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The record establishes the Veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claims.  
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  All 
requirements of the duty to notify the Veteran and the duty 
to assist the Veteran are met

Service Connection 

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  That an injury incurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b). 
 
Service connection may also be granted for certain chronic 
diseases when such disease is manifested to a compensable 
degree within one year of separation from service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 C.F.R. §§ 3.307, 
3.309.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service.  38 C.F.R. § 
3.303(d).  Generally, to prove service connection, the record 
must contain: (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances, lay 
testimony of an inservice incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the inservice disease or 
injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

1.  Hearing Loss

The threshold question for this issue is whether the Veteran 
has a current medical diagnosis of hearing loss.  A service-
connection claim must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
Here, current medical records from a VA treatment facility 
fail to show any complaints of, or treatment for, hearing 
loss.  In fact, those medical records actually contain 
multiple physical examinations where the Veteran's hearing 
was noted to be within normal limits.  (See VA outpatient 
treatment note of May 2007 for example.)

The only evidence that the Veteran has hearing loss of any 
kind is his January 2007 claim for VA benefits, which 
includes a claim for service connection for hearing loss.  
The Veteran is certainly competent to testify as to his own 
symptoms, such as noticing a change in his hearing.  See Barr 
v. Nicholson, 21 Vet. App. 303, 307 (2007).  However, his 
testimony alone, without the support of a medical opinion as 
to diagnosis and causation, is not sufficient evidence to 
grant his claim.  Jones v. Brown, 7 Vet. App. 134, 137 
(1994), Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Furthermore, the fact that the Veteran never 
complained about his hearing, despite numerous medical 
appointments which provided an opportunity to do so, is 
evidence against his claim.

Where the medical evidence establishes a Veteran does not 
currently have a disorder for which service connection is 
sought, service connection for that disorder is not 
authorized.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
The preponderance of the evidence is against the claim.  As 
the evidence is not in equipoise, the provisions of 
38 U.S.C.A. § 5107(b) regarding reasonable doubt are not 
applicable to warrant a more favorable result.  The claim for 
service connection for bilateral hearing loss cannot be 
granted.



2.  Tinnitus

The Veteran did not complain of tinnitus or ear-related 
problems at his entrance examination in May 1968.  He did not 
complain of tinnitus or ear-related problems during service, 
despite being seen for other problems such as a sore throat 
and a rash.  He did not complain of tinnitus or ear-related 
problems at his discharge examination in February 1971.

The Board has carefully reviewed the Veteran's post-service 
medical records, which include VA treatment records.  The 
first evidence of tinnitus in the claims folder is the 
Veteran's January 2007 claim for VA benefits, which includes 
a claim for tinnitus.  VA treatment records contain one 
report of "occasional tinnitus" in May 2007, over thirty-
five years after service.  There is no other evidence that 
the Veteran complained of or sought treatment for tinnitus.  
There is no medical evidence that the current occasional 
tinnitus is related to service.  

To the extent that the Veteran is shown to have any such 
disorder, such evidence is reflective only of one factor in a 
successful claim of service connection.  Morton v. Principi, 
3 Vet. App. 508, 509 (1992); Mingo v. Derwinski, 2 Vet. App. 
51, 53 (1992) (observing that evidence of the Veteran's 
current condition is not generally relevant to the issue of 
service connection, absent some competent linkage to military 
service).  There must be a nexus to active service.

In this case, there is no medical evidence of record to 
establish that the Veteran was diagnosed with tinnitus during 
active service.  There is no evidence of record that the 
Veteran was treated for tinnitus within twelve months of his 
separation from service.  There is no evidence of record to 
suggest that tinnitus existed until May 2007.  There is no 
medical evidence that the current occasional tinnitus is 
related in any way to service.  The absence of any diagnosis 
of the claimed tinnitus in the service and post-service 
medical records between discharge in 1971 and the first 
complaints in 2007, constitutes negative evidence tending to 
disprove the assertion that the Veteran had tinnitus during 
his service.  See Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. 
§ 3.102 (noting that reasonable doubt exists because of an 
approximate balance of positive and 'negative' evidence).  
The lack of any evidence of symptoms suggestive of tinnitus 
until thirty-five years after service is evidence which tends 
to show that tinnitus was not incurred in service. 

The only evidence supporting the Veteran's claims that 
tinnitus is related to service are the Veteran's own 
statements.  The Board notes that the statements of the 
Veteran and his representative to the effect that his 
tinnitus is causally connected to his active service are not 
probative as there is no evidence in the record that he has 
any medical knowledge or expertise to render such an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).
 
Further, nowhere in the evidence of record is there found any 
clinical notation suggesting that the Veteran's current 
tinnitus is in any way linked to any incident of his active 
service.  There is no competent medical opinion of record 
that provides an etiologic link, whether by causation or by 
aggravation, between the Veteran's current tinnitus and his 
active service. 
 
After consideration of the entire record and the relevant 
law, the Board finds that the Veteran's tinnitus is not 
related to his active service.  While it is apparent that the 
Veteran currently has tinnitus, the medical evidence of 
record as a whole supports the proposition that there is no 
etiological relationship between the origin and/or severity 
of the tinnitus and service.  Therefore, the Board finds that 
the preponderance of the evidence is against the Veteran's 
claim of service connection for tinnitus.

3.  Back Disorder

The Veteran did not complain of back problems at his entrance 
examination in May 1968.  He did not complain of back 
problems during service, despite being seen for other 
problems such as a sore throat and a rash.  He did not 
complain back problems at his discharge examination in 
February 1971.

The Board has carefully reviewed the Veteran's post-service 
medical records, which include VA treatment records.  The 
first evidence of a back disorder in the claims folder is the 
Veteran's January 2007 claim for VA benefits, which includes 
a claim for service connection for a back disorder.  VA 
treatment records contain complaints of low back pain 
beginning in May 2007, over thirty-five years after service.  
The Veteran was prescribed naproxen for the pain.  Although 
the Veteran occasionally complained about his back, he did 
not seek regular treatment for the back disorder.

To the extent that the Veteran is shown to have any such 
disorder, such evidence is reflective only of one factor in a 
successful claim of service connection.  Morton, supra.  
There must be a nexus to active service.

In this case, there is no medical evidence of record to 
establish that the Veteran was diagnosed with a back disorder 
during active service.  There is no evidence of record that 
the Veteran was treated for a back disorder within twelve 
months of his separation from service, and the Veteran has 
not claimed otherwise.  There is no evidence of record to 
suggest that a back disorder existed until May 2007.  The 
absence of any diagnosis of the claimed a back disorder in 
the service and post-service medical records between 
discharge in 1971 and the first complaints in 2007, 
constitutes negative evidence tending to disprove the 
assertion that the Veteran had a back disorder during his 
service.  See Forshey, supra.  The lack of any evidence of 
symptoms suggestive of a back disorder until thirty-five 
years after service is evidence which tends to show that a 
back disorder was not incurred in service. 

The only evidence supporting the Veteran's claims that a back 
disorder is related to service are the Veteran's own 
statements.  The Board notes that the statements of the 
Veteran and his representative to the effect that his a back 
disorder is causally connected to his active service are not 
probative as there is no evidence in the record that he has 
any medical knowledge or expertise to render such an opinion.  
Espiritu, supra.
 
Further, nowhere in the evidence of record is there found any 
clinical notation suggesting that the Veteran's current back 
disorder is in any way linked to any incident of his active 
service.  There is no competent medical opinion of record 
that provides an etiologic link, whether by causation or by 
aggravation, between the Veteran's current back disorder and 
his active service. 
 
After consideration of the entire record and the relevant 
law, the Board finds that the Veteran's back disorder is not 
related to his active service.  While it is apparent that the 
Veteran currently has a back disorder, the medical evidence 
of record as a whole supports the proposition that there is 
no etiological relationship between the origin and/or 
severity of the a back disorder and service.  Therefore, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim of service connection for a back 
disorder.

4.  Bilateral Knee Disorder

The Veteran did not complain of knee problems at his entrance 
examination in May 1968.  He did not complain of knee 
problems during service, despite being seen for other 
problems such as a sore throat and a rash.  He did not 
complain knee problems at his discharge examination in 
February 1971.

The Board has carefully reviewed the Veteran's post-service 
medical records, which include VA treatment records.  The 
first evidence of a knee disorder in the claims folder is the 
Veteran's January 2007 claim for VA benefits, which includes 
a claim for service connection for a knee disorder.  VA 
treatment records contain complaints of knee problems 
beginning in May 2007, over thirty-five years after service.  
At that time, he reported knee problems for ten years prior.  
The Board notes that this would be twenty-five years after 
service.  The Veteran was diagnosed with osteoarthritis of 
the knees.  He was prescribed naproxen for the pain.  
Although the Veteran's knee complaints were occasionally 
noted, he did not seek regular treatment for a knee disorder.

To the extent that the Veteran is shown to have any such 
disorder, such evidence is reflective only of one factor in a 
successful claim of service connection.  Morton, supra.  
There must be a nexus to active service.

In this case, there is no medical evidence of record to 
establish that the Veteran was diagnosed with a knee disorder 
during active service.  There is no evidence of record that 
the Veteran was treated for a knee disorder within twelve 
months of his separation from service.  There is no evidence 
of record to suggest that a knee disorder existed until, at 
the earliest, 1997 (based on the Veteran's May 
2007 complaints of knee pain for ten years prior), twenty-
five years after service.  Furthermore, the absence of any 
diagnosis of the claimed a knee disorder in the service and 
post-service medical records between discharge in 1971 and 
the first medical diagnosis in 2007, constitutes negative 
evidence tending to disprove the assertion that the Veteran 
had a knee disorder during his service.  See Forshey, supra.  
The lack of any evidence of symptoms suggestive of a knee 
disorder until twenty-five years after service is evidence 
which tends to show that a knee disorder was not incurred in 
service. 

The only evidence supporting the Veteran's claims that a knee 
disorder is related to service are the Veteran's own 
statements.  The Board notes that the statements of the 
Veteran and his representative to the effect that his a knee 
disorder is causally connected to his active service are not 
probative as there is no evidence in the record that he has 
any medical knowledge or expertise to render such an opinion.  
Espiritu, supra.
 
Further, nowhere in the evidence of record is there found any 
clinical notation suggesting that the Veteran's current knee 
disorder is in any way linked to any incident of his active 
service.  There is no competent medical opinion of record 
that provides an etiologic link, whether by causation or by 
aggravation, between the Veteran's current knee disorder and 
his active service. 
 
After consideration of the entire record and the relevant 
law, the Board finds that the Veteran's knee disorder is not 
related to his active service.  While it is apparent that the 
Veteran currently has a knee disorder, the medical evidence 
of record as a whole supports the proposition that there is 
no etiological relationship between the origin and/or 
severity of the a knee disorder and service.  Therefore, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim of service connection for a knee 
disorder.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for bilateral tinnitus is denied.

Service connection for a back disorder is denied.

Service connection for a bilateral knee disorder is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


